EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kory Christensen (#43548) on 5/23/2022.

The application has been amended as follows: 
10. (Rejoined) The medical device of claim 1, wherein the combined modular structure further comprises a functional module, a main battery is provided in the housing, and the main bracket comprises a shared compartment for accommodating either one of an auxiliary battery and a functional module.

11. (Rejoined) The medical device of claim 1, wherein the main bracket is further fixedly provided with a thermal isolation compartment for accommodating a battery or a functional module. 

12. (Rejoined) The medical device of claim 11, wherein a surface of the housing is provided with at least one exposed window, and a part of the thermal isolation compartment extends to the at least one exposed window; or/and a thermal isolation member is provided in the housing, and the thermal isolation member is connected to the thermal isolation compartment.

13. (Rejoined) The medical device of claim 12, wherein the thermal isolation compartment comprises a compartment body comprising a main body part capable of being configured for accommodating an internal object and an exposed part exposed from the at least one exposed window.

14. (Rejoined) The medical device of claim 13, wherein the thermal isolation compartment further comprises a compartment cover connected to the compartment body, the connection between the compartment cover and the compartment body is provided with a sealing member; or/and at least one side of the compartment cover is provided with a reinforcing structure.

15. (Rejoined) The medical device of claim 13, wherein the exposed part is provided with a venting groove, the exposed part is provided with an exposed plate, and the exposed plate is capped over the venting groove and partially exposes the venting groove.

16. (Rejoined) The medical device of claim 15, wherein one side of the venting groove is provided with a blood pressure measurement air inlet, or/and the venting groove comprises at least one bend.

17. (Rejoined) The medical device of claim 11, wherein the thermal isolation compartment is perpendicularly and fixedly connected to a reinforcing member at a back side of the screen assembly, and the thermal isolation compartment and the reinforcing member are fixedly connected to the main bracket or the housing.

18. (Rejoined) The medical device of claim 17, wherein the thermal isolation compartment and the reinforcing member are respectively connected to the main bracket, so that the thermal isolation compartment, the reinforcing member and the main bracket form a support frame.

19. (Rejoined) The medical device of claim 1, wherein a plurality of circuit boards in the board card and the interface panel are respectively fixed on respective surfaces of the main bracket to form a frame structure, a cavity is defined inside the frame structure; and wherein the medical device is connected to a medical module connection base, the medical module connection base comprises an input/output interface, the input/output interface comprises one or more of an AC input socket, a VGA socket, a multifunctional interface and a USB interface, and the board card comprises a connection interface corresponding to the input/output interface.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest independent claim. Claim 1 recites a medical device. The closest prior art of record is Imsand in view of Cudahy. Imsand in view of Cudahy discloses the invention substantially as claimed as outlined in the previous office action (non-final rejection mailed on 12/22/2021). 
However, Imsand in view of Cudahy fails to disclose “a first opening provided on the lateral side of the housing for an insertion of the combined modular structure”. Also, Imsand in view of Cudahy fails to disclose “wherein the first opening and the second opening are perpendicular to each other, and wherein the screen assembly does not protrude from the second opening when mounted to the housing.” Furthermore, nothing in the prior art when viewed of Imsand in view of Cudahy obviates these deficiencies. It is important to note that no single limitation by itself defines the invention over the prior art. All of these missing limitations can be individually found in the prior art. However, it is the combination of all of these missing limitations along with other claimed limitations together that defines the invention over the prior art. Therefore, the combination of limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/AHMED M FARAH/Primary Examiner, Art Unit 3792